THE STATE OF TEXAS
                                         MANDATE
TO THE 276TH DISTRICT COURT OF MARION COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 21st
day of April, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Rocky Lee Ellinger, Appellant                              No. 06-14-00205-CR

                     v.                                     Trial Court No. F14503

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the assessment of
attorney fees incurred during the revocation proceeding from the judgment, leaving only the
$300.00 in attorney fees that were assessed as part of appellant’s original plea agreement. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Rocky Lee Ellinger, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 17th day of June, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk